FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD P. GREEN,                                 No. 12-35013

               Petitioner - Appellant,           D.C. No. 3:11-cv-01009-JE

  v.
                                                 MEMORANDUM *
J. E. THOMAS, Warden,

               Respondent - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Federal prisoner Ronald P. Green appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Green contends that he is actually innocent of being a career offender under

U.S.S.G. § 4B1.1 and therefore he should be allowed to proceed with his section

2241 petition under the “escape hatch” of 28 U.S.C. § 2255(e). This contention is

foreclosed. See Marrero v. Ives, 682 F.3d 1190, 1195 (9th Cir. 2012) (“[T]he

purely legal argument that a petitioner was wrongly classified as a career offender

under the Sentencing Guidelines is not cognizable as a claim of actual innocence

under the escape hatch.”). The district court correctly dismissed his petition. See

id.

      We construe Green’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                    12-35013